DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of the Claims
This action is in response to the application filed on 2/08/2019.  Claims 1-20 are pending.
Priority
Acknowledgment is made of the applicant's claim for benefit of U.S. Provisional Application No. 62/628,519, filed February 9, 2018.  
Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claim 1 recites, in part: 
 	receiving vehicle information, wherein the vehicle information comprises a make of a first vehicle, a model of the first vehicle, and a year of the first vehicle; 
	determining a competitive set of vehicles, wherein the competitive set of vehicles comprises a second vehicle and a third vehicle, wherein the second vehicle and the third vehicle are of the same make, model, and year as the first vehicle, and wherein the competitive set of vehicles is associated with an odometer reading and a daily sale rate during a period of time; 

	determining based on the daily sale rate during the period of time, a Market Day's Supply of the first vehicle; 
	determining based on the Market Day's Supply and the odometer-adjusted Cost to Market, a vehicle score of the first vehicle.
Independent claims 10 and 19 recite similar limitations.
	These steps, as a whole and as drafted, are processes that, under their broadest reasonable interpretations, determine a vehicle score for a vehicle, which is a sales and marketing activity (see specification).  If a claim limitation, under its broadest reasonable interpretation, covers sales and marketing activities but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea several abstract ideas.
These steps, as a whole and as drafted, are processes that, but for the recitation of generic computer components, could be performed in the human mind, or by a human using a pen and paper.  If a claim limitation, under its broadest reasonable interpretation, covers steps that could be performed in the human mind, or by a human using a pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
	In addition, these claims, as drafted, recite several calculating steps, placing those steps within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claims recite several abstract ideas. 
These judicial exceptions are not integrated into a practical application.  In particular, the claims only recite the additional elements of: a non-transitory computer-readable medium storing computer-executable instructions and a device comprising memory coupled to at least one processor, the fact that the method steps are performed by one or more computers comprising 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of computer-readable medium, memory, computers and processors, singly or in combination, amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The step of sending presentation data is merely transmitting data which the courts have recognized that transmitting data over a network is well-understood, routine, conventional computer activity that does not provide an inventive concept (MPEP 2106.05(d)II(i).  The claims are not patent eligible.
The dependent claims add to the judicial exception by further defining various claim elements (claims 2, 8, 9, 11, 17, 18, and 20) or by adding further steps to the abstract idea (claims 3-7 and 12-16).  Thus, alone or in combination with the claims from which they depend, 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention.  
Independent claims 1, 10, and 19 are directed to a computer based method and system for “determining … a competitive set of vehicles, wherein the competitive set of vehicles comprises a second vehicle and a third vehicle, wherein the second vehicle and the third vehicle are of the same make, model, and year as the first vehicle; determining … based on the odometer reading, an odometer-adjusted Cost to Market associated with the first vehicle; … [and] determining … based on the Market Day's Supply and the odometer-adjusted Cost to Market, a vehicle score of the first vehicle.”  However the examiner is unable to find any generic, conventional or specific examples described in the instant specification that shows that applicant was in possession of an invention for “determining … a competitive set of vehicles, wherein the competitive set of vehicles comprises a second vehicle and a third vehicle, wherein the second vehicle and the third vehicle are of the same make, model, and year as the first vehicle; determining … based on the odometer reading, an odometer-adjusted Cost to Market associated with the first vehicle; … determining … based on the Market Day's Supply and the odometer-adjusted Cost to Market, a vehicle score of the first vehicle.” Further, there is no description that provides for how one of ordinary skill in the art would practice the instant invention with any known or novel tool that would determine a competitive set of vehicles comprising a second and a third vehicle, determine an odometer-adjusted Cost to Market associated with the first vehicle, or determine a vehicle score of the first vehicle based on the Market Day's Supply and the odometer-adjusted Cost to Market.   Although the specification provides ample support for a competitive set of vehicles comprising a plurality of vehicles, there is no mention of a second or a third vehicle.  The only mentions in the specification of determining an odometer-adjusted Cost to Market are for vehicles in the competitive set of vehicles, not the first vehicle.  Although the specification states that the score is “based on a Market Day's Supply and a Cost to Market of the vehicles” (paragraphs 29 and 38, similarly in several other paragraphs) and that there is a matrix based on the Market Day's Supply and a Cost to Market (Fig. 3 and paragraphs 39, 66, 79, and 86) which is related to the score, the specification does not teach how Applicant intends the actual score to be determined.  
Thus even though some of the claim language is supported in disparate portions of the specification, the claimed invention as a whole is directed to a "black box" that is not supported by any generic or specific examples that show possession thereof nor could the outcomes thereof be predicted or replicated.  “Generic claim language appearing in ipsis verbis in the original specification does not satisfy the written description requirement if it fails to support the scope of the genus claimed” [see Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co. (Fed. Cir. 2010) (en banc)].  The instant specification lacks any description of an actual reduction to practice which would be evidenced by formulas, flow-charts, programming steps, etc. that are sufficiently Fields v. Conover, 443 F.2d 1386, 1392, 170 USPQ 276, 280 (CCPA 1971).  For the purposes of examination, the second and third vehicles will be interpreted as “a plurality of vehicles.”
The dependent claims do not correct the deficiencies of the independent claims and are rejected due to their dependency from rejected claims.
Separately, claims 2, 11, and 20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement on the basis of the second and third vehicle noted above and the fact that these claims teach that the first vehicle is part of a competitive set which is not taught in the specification.
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 2, 11, and 20 are rejected under 35 U.S.C. 112(b) as failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 2, 11, and 20 teach that the first and the second vehicle, i.e. two vehicles, fail to exceed a threshold, while the second and third vehicles, i.e. two vehicles, exceed the threshold.  It is unclear how the same number of vehicles can both exceed and fail to exceed the same threshold.  For the purposes of examination, this claim will be interpreted as determining  the competitive set of vehicles by selecting an initial set of competitive set of vehicles, determining that the initial set of vehicles fails to exceed a threshold number of vehicles, determining an 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 9-13, and 18-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Pollack (US 2010/0088158).  
With respect to claim 1, Pollack teaches a method, comprising: 
	a.	receiving, by one or more computers comprising one or more processors, vehicle information, wherein the vehicle information comprises a make of a first vehicle, a model of the first vehicle, and a year of the first vehicle (paragraph 77 with Fig. 1, designating the focus vehicle and Fig. 23 with paragraph 113 for computer with CPU); 
	b.	determining, by the one or more computers, a competitive set of vehicles, wherein the competitive set of vehicles comprises a second vehicle and a third vehicle, wherein the second vehicle and the third vehicle are of the same make, model, and year as the first vehicle, and wherein the competitive set of vehicles is associated with an odometer reading and a daily sale rate during a period of time (paragraph 82 with Fig. 3 with paragraph 139, “sales rates data over any specified number of days”); 
	c.	determining, by the one or more computers, based on the odometer reading, an odometer-adjusted Cost to Market associated with the first vehicle (paragraph 103, Cost to Market based on the average market retail price of comparable vehicles, with Figs. 3, 4 and 10 where the Competitive Set Profile includes a mileage penalty, since the Cost to Market is based on the average market retail price of comparable vehicles and the retail average market retail price of comparable vehicles includes an odometer adjustment, the Cost to Market is an odometer-adjusted Cost to Market); 
	d.	determining, by the one or more computers, based on the daily sale rate during the period of time, a Market Day's Supply of the first vehicle (paragraph 139); 
determining, by the one or more computers, a vehicle score of the first vehicle (Fig. 1 (twelfth column), Figs. 3 and 4 (Item 66, eleventh column) and similarly in Figs. 6, 9, and 11); 
	f.	sending, by the one or more computers, presentation data indicative of the vehicle score (Fig. 13, seventh column, with paragraph 94).
	While Pollack teaches ranking and scoring vehicles, determining an odometer-adjusted Cost to Market, and determining a Market Days Supply of the first vehicle, Pollack does not specifically teach (e) determining the score based on the Market Day's Supply and the odometer-adjusted Cost to Market.  Given the above referenced teachings of Pollack, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use determined odometer-adjusted Cost to Market and the Market Days Supply in determining the score since both can have a significant effect on the value that a vehicle has for a dealer:  the odometer-adjusted Cost to Market because, generally, the higher the odometer reading the less the vehicle is worth and the Market Days Supply because a vehicle costs the dealer money each day it is in dealer’s inventory.  Given that rationale, it would also have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use determined odometer-adjusted Cost to Market and the Market Days Supply in determining the score since “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007), and “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” (Id. at 420, 82 USPQ2d 1397); thus Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.”(Id
With respect to claim 10, Pollack teaches a non-transitory computer-readable medium storing computer-executable instructions which when executed by one or more processors of a first device result in performing operations (paragraphs 113 and 114) comprising the steps of claim 1.  The remainder of claim 10 substantially repeats the subject matter of claim 1 above. The remainder of claim 10 is therefore rejected using the same art and rationale as applied in the rejection of claim 1.
With respect to claim 19, Pollack teaches a device comprising memory coupled to at least one processor, wherein the at least one processor is configured (paragraphs 113 and 114) to perform the steps of claim 1.  The remainder of claim 19 substantially repeats the subject matter of claim 1 above. The remainder of claim 19 is therefore rejected using the same art and rationale as applied in the rejection of claim 1.
Concerning claim 2, Pollack teaches the method of claim 1, wherein the competitive set of vehicles is a first competitive set of vehicles, wherein determining the first competitive set of vehicles further comprises: determining a second competitive set of vehicles comprising the first vehicle and the second vehicle; determining that the second competitive set of vehicles fails to exceed a threshold number of vehicles; determining an attribute associated with the first vehicle and the second vehicle; identifying, based on the attribute, the third vehicle; and determining the first competitive set of vehicles exceeds the threshold number of vehicles (Fig. 28, “Like Mine: Not enough data” with paragraph 130, where the determined attribute is “Chrysler Voyager”).
Claims 11 and 20
Concerning claim 3, Pollack teaches the method of claim 1, further comprising:  determining an average list price of the competitive set of vehicles (paragraph 114); and determining the odometer reading divided by the average list price, wherein determining the odometer-adjusted Cost to Market associated with the first vehicle is based on the odometer reading divided by the average list price (paragraph 103, Cost to Market based on the average market retail price of comparable vehicles, with Figs. 3, 4 and 10 where the Competitive Set Profile includes a mileage penalty, since the Cost to Market is based on the average market retail price of comparable vehicles and the retail average market retail price of comparable vehicles includes an odometer adjustment, the Cost to Market is an odometer-adjusted Cost to Market).
Claim 12 recites similar limitations to claim 3 above and is therefore rejected using the same art and rationale as applied in the rejection of claim 3.
Concerning claim 4, Pollack teaches the method of claim 1, further comprising: determining a number of vehicles from among the competitive set of vehicles, wherein the number of vehicles are available for purchase; and determining the number of vehicles divided by the daily sale rate, wherein determining the Market Day's Supply of the first vehicle is based on the number of vehicles divided by the daily sale rate (paragraph 139).
Claim 13 recites similar limitations to claim 4 above and is therefore rejected using the same art and rationale as applied in the rejection of claim 4.
Concerning claim 9, Pollack teaches the method of claim 1, wherein the vehicle score indicates whether to adjust a price of the first vehicle
Claim 18 recites similar limitations to claim 9 above and is therefore rejected using the same art and rationale as applied in the rejection of claim 9.
Claims 5 and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over Pollack (US 2010/0088158) in view of Bentley et al. (US 2014/0114758).  
Concerning claim 5, while Pollack teaches the method of claim 1, comprising determining a price for the first car and an average list price of the competitive set of vehicles, Pollack does not specifically teach the method further comprising: determining a standard deviation of a price of the first vehicle compared to an average list price of the competitive set of vehicles; and determining a confidence score associated with the first vehicle based on the standard deviation, wherein determining the vehicle score is further based on the confidence score.  Bentley teaches determining a confidence score for a specific value based upon the standard deviation of the value compared to the average of similar values (paragraph 64).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the determination of a standard deviation and a confidence score based upon the standard deviation as taught by Bentley to the prices of the first vehicle and the competitive set of vehicles taught by Pollack to determine a confidence score associated with the first vehicle and to base the vehicle score upon the confidence score since such a confidence score provides an objective measure or the likelihood of success (Bentley, paragraph 62).
Claim 14 recites similar limitations to claim 5 above and is therefore rejected using the same art and rationale as applied in the rejection of claim 5.
Claims 6 and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Pollack (US 2010/0088158) in view of Micaelian et al. (US 7,836,057).  
Concerning claim 6, while Pollack teaches the method of claim 1, comprising determining Market Day's Supply and the Cost to Market, Pollack does not specifically teach the method further comprising: generating a vehicle score matrix, wherein the vehicle score matrix is indicative of respective vehicle scores associated with the competitive set of vehicles based on the Market Day's Supply and the Cost to Market.  Micaelian teaches generating a vehicle score matrix, wherein the vehicle score matrix is indicative of respective vehicle scores associated with a competitive set of vehicles (col. 12, lines 39-41, where the matrix of individual criterion scores is equivalent to the Market Day's Supply and the Cost to Market criteria of the instant invention and the vector s is indicative of the scores associated with the competitive set of vehicles.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine generating a vehicle score matrix based on vehicle criteria indicative of vehicle scores associated with the competitive set of vehicles as taught by Micaelian with the Market Day's Supply and the Cost to Market of Pollack since such a matrix provides an efficient means of visualizing and evaluating vehicle alternatives.
Claim 15 recites similar limitations to claim 6 above and is therefore rejected using the same art and rationale as applied in the rejection of claim 6.
Claims 7, 8, 16, and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Pollack (US 2010/0088158) in view of Chiovari et al. (US 2006/0178973).  
Concerning claim 7, while Pollack teaches the method of claim 1, further comprising: determining one or more vehicle recommendations and sending the one or more vehicle recommendations (paragraph 176, “suggesting a price increase or a price decrease”), Pollack does not specifically teach that the recommendation is based on the vehicle score.  In the analogous art of vehicle sales, Chiovari teaches recommended prices based upon vehicle scores 
Claim 16 recites similar limitations to claim 7 above and is therefore rejected using the same art and rationale as applied in the rejection of claim 7.
Concerning claim 8, Pollack teaches the method of claim 7, wherein the one or more vehicle recommendations are configured to be displayed concurrently with data indicative of the competitive set of vehicles (Fig. 38 with paragraphs 172 and 173).
Claim 17 recites similar limitations to claim 8 above and is therefore rejected using the same art and rationale as applied in the rejection of claim 8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George H. Walker whose telephone number is (571)270-7056.  The examiner can normally be reached on Mon-Thurs, 7:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George H. Walker/
Examiner, Art Unit 3683


/ERIC W STAMBER/Supervisory Patent Examiner, Art Unit 3683